DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 

Status of Claims
Claims 1-2, 4-5, 7-11, 13, 21-22, and 24 remain pending, and are rejected.
Claims 3, 6, 12, 14-20, 23, and 25 have been cancelled.
Claims 26-31 have been added, and are rejected.



Response to Arguments
Applicant’s arguments filed on 3/17/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:
Applicant’s arguments filed on 3/17/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are not directed to an abstract idea, and are similar to McRO in that they provide “automated use of rules”, and achieve an improved technological result. The Applicant further argues that the instant application provides a solution to the problem of real time information on current inventory or providing similarity scores indicating similarity of inventory to a query, and uses technical operations such as extracting feature, transforming them to numerical values, and generating feature vectors. Further arguments are made that even if the instant claims are directed to an abstract idea, they provide significantly more as they are necessarily rooted in computer technology, akin to DDR Holdings and provide an improvement to interfaces similar to Core Wireless. 
Examiner respectfully disagrees. The problem of real time information on current inventory and similarity scores between inventory items and queries are not technical issues, but are problems that arise in abstract processes of commercial activity. There are no changes to computer functionality, and the computers are leveraged as they are well-understood, routine, and conventional, to implement the abstract idea to a technical environment. The current inventory is only performed by retrieving lists of current inventory, and disclosed with no further detail. As such, it is mere data gathering by performing the well-known, routine, and conventional computer function of receiving/transmitting information over a network (see MPEP 2106.05(d)(II)). Generating similarity scores is wholly an abstract process unrelated to any technology. Furthermore, extracting features, transforming them to numerical values, and generating feature vectors are not technical processes, but mathematical ones. These are all arbitrary mathematical operations to be able to quantify features to compute a similarity score, and can be performed without need of a computer. The computer is only necessary in that the time cost of processing the shear amount of data available. As such, the instant claims are not necessarily rooted in computer technology. The case of DDR Holdings was found to be necessarily rooted in computer technology because the routine functionality of the link was addressed (i.e. a user is directed away from the current DDR Holdings specified how interactions with the computer internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, overriding the routine functionality of a link. Links only exist within computer/internet technology, and the instant application does not disclose any subject matter such as the link that only exist within computers, and thus, is not a similar comparison to the court decision of DDR Holdings.
The instant application is also not akin to McRO. The court decision of McRO was made on the basis that the claims were clearly directed to an improvement in computer-related technology of allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animate characters”. The instant application is not directed to such a computer-related technology, but in the abstract process of determining similar vehicles to present to the user based off a user query. The instant application is directed to an abstract mathematical process using arbitrary rules for a commercial process.
The instant application is also inapposite to Core Wireless. The case of Core Wireless was concluded by the court to be an improvement to user interfaces by containing precise language delimiting the type of data to be displayed and how to display it. The specification of Core Wireless disclosed the problem of user interfaces on smaller screens of mobile devices. Neither the claims, nor the specification, of the instant application speak to analogous types of improvements in technology or technical fields. The instant claims do not disclose any material similar to that of Core Wireless in the presentation of data, but merely disclose a mathematical process based on arbitrary rules to select items that are similar to a query. The instant specification discloses problems that are entirely of a commercial nature, such as the closing rate of a sale (specification: [0004-0005]).
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 7-11, 13, 21-22, 24, and 26-31 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-2, 4-5, 7, 21, 24, and 26-31 are directed towards a system, which is an apparatus. Claims 8-11, 13, and 22 are directed towards a computer program product, which is an article of manufacture. Therefore, claims 1-2, 4-5, 7-11, 13, 21-22, 24, and 26-31 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of determining vehicles to recommend:
deriving a query vehicle from the vehicle feature data;
transforming the vehicle feature data into a set of numerical values;
retrieving one or more lists of current inventory vehicles of one or more dealers;
identifying from the one or more retrieved inventory lists one or more dealer inventory vehicles that are currently in-stock in an inventory of the one or more dealers;
generating inventory vehicle feature vectors for the one or more in-stock dealer inventory vehicles in a vehicle inventory; 
comparing the query vehicle feature vector with one or more inventory vehicle feature vectors of one or more in-stock dealer inventory vehicles, the comparing including 
determining, for each feature that is in the query vehicle feature vector and the one or more dealer inventory vehicles in the inventory lists, a feature-level similarity score contribution by the feature, wherein at least one of the dealer inventory vehicles includes the vehicle feature having a second non-numeric value which is different from the first non-numeric value, wherein determining the feature-level similarity score contribution includes assigning to the first feature a weight retrieved from a stored transition matrix for the first vehicle feature that defines weights associating each of a set of reference non-numeric values including the first non-numeric value with a set of candidate non-numeric values including the second non-numeric value; 
based on the feature-level similarity score contribution, determining for each of the one or more dealer inventory vehicles a corresponding similarity score between the query vehicle and the dealer inventory vehicles; 

The recited limitations above set forth the process for determining vehicles to recommend to a user based on the user’s query. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional limitations in the claims, such as the steps of:
receiving from one of the one or more computing devices via the network an electronic query containing vehicle feature data, the query received from a website, wherein the vehicle feature data includes a first non-numeric value corresponding to a first vehicle feature;
storing, in one or more data stores, the set of numerical values corresponding to the vehicle feature data in a query vehicle feature vector;
data sources on the one or more computer devices external to the vehicle data system
providing one or more of the similarity scores and corresponding dealer inventory vehicles in real time to the website responsive to the electronic query, wherein the one or more of the similarity scores and corresponding dealer inventory vehicles are communicated to the one of the one or more computing devices via the network.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
 Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the claims recite a user device, the device is simply described as any computing device, such as PDAs, mobile phones, smart phones, etc. as disclosed in Applicant’s specification paragraph [0019]. The device used in the claims is clearly a generic device, and is recited with a high level of generality. They do not implement the abstract idea in a manner that is integral to the claim, but to generally link the claims to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the abstract idea. As discussed above, the transition matrix is not a technical process, but a method to apply arbitrary rules to convert non-numerical values into numerical values based on consumer patterns. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 


Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a receiving a user query…, presenting at least one recommendation…), performing repetitive calculations (deriving a query vehicle…, transforming a set of features…, etc.), and storing and retrieving information in memory (storing the set of numerical values…) (see MPEP 2106.05(d)(II). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (computer program product) and independent claim 26 (system), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claims 8 and 26 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 8 and 26 are rejected for at least similar rationale as discussed above.

Dependent claims 2, 4-5, 7, 9-11, 13, 21-22, 24, and 27-31 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm determining vehicles to recommend to the user, and the specific data used. Thus, each of claims 2, 4-5, 7, 9-11, 13, 21-22, 24, and 27-31 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2, 4-5, 7, 9-11, 13, 21-22, 24, and 27-31 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 26.


Allowable Subject Matter
The claims are allowable over the prior art for the reasons discussed in the previous Office Action mailed on 11/16/2018.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625